Citation Nr: 9906089	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-17 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.  The veteran died in January 1997.  The 
appellant is the widowed spouse of the veteran.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
While not raised by the appellant, the issue of entitlement 
to service connection for the cause of the veteran's death 
pursuant to 38 U.S.C.A. § 1151 (West 1991) may possibly be 
inferred by the facts in this case, though this is not clear.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).  The RO should 
make an initial determination of whether this issue should be 
adjudicated based on the inferred facts in this case, 
including, the January 1997 VA hospitalization report.  In 
any event, the Board may not unilaterally adjudicate an issue 
which has not first been fully adjudicated by the RO.  See 
38 U.S.C.A. § 7105(a) (West 1991).  Accordingly, this issue 
is not before the Board at this time. 


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records indicate the veteran was treated for 
a concussion injury to the right chest during his active 
service in the Korean War.  No wounds were incurred but the 
veteran complained of pain in the right side of his chest 
with headaches.  Evaluation of the veteran's chest and lungs 
revealed no external evidence of injury.  At the veteran's 
discharge evaluation in September 1954, no reference was made 
to a chest disorder.  At that time, the veteran's heart and 
vascular system were found to be normal.  He was discharged 
from active service that month.  

In a June 1961 VA hospitalization, the veteran was treated 
for headaches.  At that time, no cardiovascular or lung 
disorder was indicated.  X-ray studies of the veteran's chest 
in a September to October 1961 VA hospitalization were 
negative.  At that time, the veteran made no reference to any 
cardiovascular or lung disorder.  

In December 1961 the RO granted service connection for the 
residuals of a shell fragment wound to the face (injuring the 
right side of the head) and for the residuals of a contusion 
to the right chest.  Both disabilities were awarded a 
noncompensable evaluation.  

X-ray studies of the veteran's chest in May 1978 were normal.  
At a May 1978 VA evaluation, no cardiovascular or lung 
disorder was indicated.  The veteran's complaints of 
headaches were noted.  

In August 1979 the Board granted a compensable evaluation for 
headaches.  The Board denied a compensable evaluation for the 
residuals of a gunshot wound to the face, abdomen and 
contusions to the right chest.  In August 1979, in light of 
the Board's August 1979 determination, the RO awarded service 
connection for the residuals of a concussion blast manifested 
by headaches.  A 10 percent evaluation was awarded.  

In April 1989, the veteran sought an increase in his VA 
compensation benefits.  At a January 1990 VA examination, the 
veteran noted pain in the right side of his head going from 
front to back and down the posterior head and neck.  No 
cardiovascular or lung disorder was indicated.  

In January 1993 the veteran was hospitalized by VA with a 
history or right-sided chest pain and pneumonia approximately 
three months prior to the admission.  He had been treated at 
a non-VA medical center with antibiotics.  He complained of 
cough, dyspnea, and right-sided pain.  A computerized 
tomographic (CT) scan of his chest revealed a right pleural 
effusion.  He underwent decortication of the right lung.  The 
veteran was discharged later that month.  
                                                         
In January 1997 the veteran underwent an interposition 
descending aortic graft replacement on a biomedic partial 
bypass.  The veteran tolerated the procedure well but later 
had significant postoperative bleeding which necessitated 
return to the operating room.  The veteran required 
aggressive resuscitation.  He suffered bradycardia and 
asystole which did not respond to treatment.  

The veteran died on January [redacted], 1997.  The death 
certificate reveals that the immediate cause of his death 
was a thoracic aneurysm.  No other disorder contributing to 
the cause of death was indicated.  No autopsy was performed.  

During the veteran's lifetime, service connection had been 
established for residuals of concussive blast manifested by 
headaches, rated as 10 percent disabling; residuals of a 
shell fragment wound of the face and head, residuals of 
contusions of the right chest, and residuals of a contusion 
of the abdomen, each evaluated as noncompensable.  The 
combined schedular evaluation was 10 percent.

The appellant has submitted a March 1997 statement from 
Michael E. Jessen, M.D., the physician who treated the 
veteran within the last 48 hours of his life.  The statement 
indicates the veteran died from a ruptured thoracic aneurysm.  
When asked how long, in the examiner's opinion, did the 
deceased suffer from this disease or impairment, the 
physician responded that he did not know, but usually this 
condition developed insidiously over a period of years.  The 
rupture itself was noted to have been "very recent."  When 
asked what were the contributing causes the veteran's death, 
the examiner responded that he had suffered from congestive 
heart failure for over three years and chronic obstructive 
lung disease for six years.  Dr. Jessen made no reference to 
the veteran's active service or his service-connected 
disabilities.  

In June 1997, the appellant contended that the statement from 
Dr. Jessen had found that a contributory cause of the 
veteran's death was chronic obstructive lung disease and that 
her spouse was service connected for a lung condition.  The 
appellant stated her belief that the lung condition was the 
same as the one he had in service.  

In August 1997, the appellant contended that chronic 
obstructive lung disease caused or contributed to the 
veteran's death and that this condition was caused by his 
service-connected lung condition.  While it was noted that 
the veteran had not filed a recent claim for a compensable 
evaluation for this disability, it was contended that this 
should not "stop the cause from being the same condition.  
If he had filed for an increase in this disability prior to 
his death it would have been granted."  


Criteria

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (1998).

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
she has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  



Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where the determinative issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence that a claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Where the determinative issue is a question of medical 
diagnosis or medical causation, lay medical assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  There 
must be evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence), and a 
nexus between in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  If she has not submitted evidence of a well-
grounded claim, there is no duty to assist her in developing 
pertinent facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present in service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

In the current case before the Board, the appellant has 
failed to submit any competent evidence that the veteran's 
service-connected noncompensable residual contusions to the 
right chest caused his death.  The Board has reviewed the 
March 1997 statement of Dr. Jessen in great detail.  While 
Dr. Jessen does note chronic obstructive lung disease, he 
makes no reference to residual contusions of the right chest.  
No health provider makes reference to this disability and the 
veteran himself failed to note this disability in numerous VA 
evaluations performed prior to his death.  The veteran was 
not service connected for either congestive heart failure or 
chronic obstructive lung disease.  

The appellant has provided no competent medical evidence to 
associate the residual contusions to the right chest to 
chronic obstructive lung disease and has failed to provide 
any medical evidence indicating that chronic obstructive lung 
disease contributed substantially or materially to cause 
death.  As noted above, for a service-connected disability to 
be the cause of death, it must singularly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributing cause, it is not sufficient to show 
that it causally shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991; 38 C.F.R. § 3.312 (1998).  

The Board notes that the appellant has not submitted any 
competent medical evidence to show that under any of the 
various laws and regulations pertaining to cause of death 
claims, the veteran's death was due to a disability linked to 
his period of service.  The competent medical evidence of 
record does not suggest that the veteran died of a disability 
related to his period of service.  In other words, the 
claimant's opinion is predicated on her own lay opinion.  The 
appellant is clearly alleging a fact beyond her competence to 
do so.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant has provided her own opinion regarding the 
etiology of the veteran's death.  However, as the Court has 
made clear, a lay party is not competent to provide evidence 
as to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  In 
this case, the appellant is not competent to express a 
medical opinion linking the veteran's service-connected 
noncompensable  residual contusions of the right chest and 
abdomen to either chronic obstructive lung disease or the 
veteran's death.  

The evidence submitted by the appellant in support of her 
claim on this point consists entirely of her own statements.  
However, "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that a claim is plausible or possible is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reveal that the veteran or her 
representative possess any medical expertise and they have 
not claimed such expertise.  Thus, the appellant's lay 
medical assertions, as well as those of her representative's, 
to the effect that the veteran's service connected 
disabilities caused his death have no probative value.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

On the issue of medical causation, the Court has been clear 
that "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose . . ."  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  Therefore, under the standards established by the 
Court, the claim is not well grounded as a matter of law.  
See Dixon v. Derwinski, 3 Vet. App. 261, 262-63 (1992) and 
Contreras v. Brown, 5 Vet. App. 492, 495-496 (1993).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate the veteran's death with either his active service 
or service connected disabilities.  Accordingly, the Board 
must find the claim to be not well grounded as a matter of 
law.

Although the Board considered and denied the claimant's 
appeal on a ground different from that of the RO, which 
denied the claim on the merits, she has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim, and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and she has not indicated the existence of any evidence that 
has not already been obtained that would well ground her 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997; 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded, 
the doctrine of reasonable doubt is not applicable to her 
case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


